DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s cancellation of claims 2-5, 15-19, amendment of claim 1, in the paper of 9/2/2022, is acknowledged.  Applicants arguments filed on 9/2/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 6-8, 20-23 are pending and at issue.
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-14, 20-23, drawn to an DNA polymerase, in the paper of 5/20/2022, is acknowledged.  Applicants election of the species of mutation position 516 from Species Group 1); the species of control DNA polymerase sequence SEQ ID NO:40 from Species Group 2) and the species of [mutant] DNA polymerase sequence SEQ ID NO:1 from Species Group 3) with traverse in the paper of 5/20/2022, is acknowledged. 
Claim Objections
Claims 1, 6 and 7 are objected to because of the following informalities:  
Claim 1 recites “wherein the one or-more” which should be “wherein the one or more”.  
Claims 6 and 7 depend from rejected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 20-23 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-5, 8, 20-23.  In response to the rejection applicants have cancelled claims 2-5 and amended claim 1 and traverse the rejection as it applies to the newly amended claims.
Applicants submit claim 1 has been amended to recite mutant polymerases wherein the one or more mutations have been specifically selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S.  As such, claim 1 is not "so broad as to encompass any possible mutant DNA having increased 5'-3' strand displacement activity and substantially reduced 5'-3' 5 exonuclease and endonuclease activity, as compared with a control DNA polymerase", as alleged in the Non-Final Office Action (page 6, first full paragraph, emphasis added). Applicants submit that based on the reason set forth above, Applicants submit that claim 1 and all the pending claims that directly or indirectly depend on claim 1 are fully enabled and have been in possession by the inventors of the present application at the time of filing. 
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, not found persuasive for the reasons previously made of record and for those reasons previously stated and repeated herein.
Applicants submission that claim 1 has been amended to recite mutant polymerases wherein the one or more mutations have been specifically selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S and applicants submission that as such, claim 1 is not "so broad as to encompass any possible mutant DNA having increased 5'-3' strand displacement activity and substantially reduced 5'-3' 5 exonuclease and endonuclease activity, as compared with a control DNA polymerase", as alleged in the Non-Final Office Action (page 6, first full paragraph, emphasis added) is acknowledged.  Applicants newly amended claim 1 is directed to a mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the amino acid sequence of the DNA polymerase comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.  It continues that applicants claim 1 is directed to any mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the amino acid sequence of the DNA polymerase comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.  It remains that applicants claimed mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.  While the claim requires that the mutation is selected from S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, there is no limitation as to the background of the required mutation.  The lack of a limitation of the background of the required limitation is supported by dependent claims 6 and 7 drawn to those mutant DNA polymerases having 90% and 95% sequence identity to SEQ ID NO:1.  Thus it remains that claim 1 is drawn to any mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.
The specification, however, only provides the representative species of those mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the DNA polymerase has the amino acid sequence of SEQ ID NO:1  and has a mutation at one or more of positions of position 515, 516, 524, 525, 635, 636, 693, and 694, wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40, encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the single disclosed species.  The specification also fails to describe additional representative species of these mutant polymerases by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, and applicant’s lack of defining structural limitations of the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1, 8, 20-23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the DNA polymerase has the amino acid sequence of SEQ ID NO:1  and has a mutation at one or more of positions of position 515, 516, 524, 525, 635, 636, 693, and 694, wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40, encompassed by these claims, does not reasonably provide enablement for any possible mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 1-5, 8, 20-23.  In response to the rejection applicants have cancelled claims 2-5 and amended claim 1 and traverse the rejection as it applies to the newly amended claims.
Applicants submit claim 1 has been amended to recite mutant polymerases wherein the one or more mutations have been specifically selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S. As such, claim 1 is not "so broad as to encompass any possible mutant DNA having increased 5'-3' strand displacement activity and substantially reduced 5'-3' 5 exonuclease and endonuclease activity, as compared with a control DNA polymerase", as alleged in the Non-Final Office Action (page 6, first full paragraph, emphasis added). Applicants submit that based on the reason set forth above, Applicants submit that claim 1 and all the pending claims that directly or indirectly depend on claim 1 are fully enabled and have been in possession by the inventors of the present application at the time of filing. 
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, not found persuasive for the reasons previously made of record and for those reasons previously stated and repeated herein.
Applicants submission that claim 1 has been amended to recite mutant polymerases wherein the one or more mutations have been specifically selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S and applicants submission that as such, claim 1 is not "so broad as to encompass any possible mutant DNA having increased 5'-3' strand displacement activity and substantially reduced 5'-3' 5 exonuclease and endonuclease activity, as compared with a control DNA polymerase", as alleged in the Non-Final Office Action (page 6, first full paragraph, emphasis added) is acknowledged.  Applicants newly amended claim 1 is directed to a mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the amino acid sequence of the DNA polymerase comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.  It continues that applicants claim 1 is directed to any mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, wherein the amino acid sequence of the DNA polymerase comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.  It remains that applicants claimed mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.  While the claim requires that the mutation is selected from S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, there is no limitation as to the background of the required mutation.  The lack of a limitation of the background of the required limitation is supported by dependent claims 6 and 7 drawn to those mutant DNA polymerases having 90% and 95% sequence identity to SEQ ID NO:1.  Thus it remains that claim 1 is drawn to any mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.
	The specification does not support the broad scope of the claims which encompass all modifications and fragments of any mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting  the desired activity; (B) the general tolerance of mutant polymerases to the specific modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of any DNA polymerase with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the desired polymerase activity claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Form-892), it would require undue experimentation for one skilled in the art to arrive at the majority of those polypeptides of the claimed genus having the claimed desired polymerase activity.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any mutant DNA polymerase having increased 5'-3' strand displacement activity and substantially reduced 5'-3' exonuclease and endonuclease activity, as compared with a control DNA polymerase, comprises one or more mutations, at one or more of positions 515, 516, 524, 525, 635, 636, 693, and 694 of SEQ ID NO: 1, wherein the one or-more mutations are selected from: S515F, T516I, T516S, L524V, R525G, Q635K, E636G, A693V, and/or F694S, and wherein the control DNA polymerase comprises the amino acid sequence of SEQ ID NO:40.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those mutant DNA polymerases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Related ART:
Gibbs et al., Molecular diversity and catalytic activity of Thermus DNA polymerases,  Extremophiles 13:817-826, (2009).

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
1/21/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652